                                          Case 2:18-cv-03669-PA-AGR Document 34-1 Filed 10/08/18 Page 1 of 2 Page ID #:200




                                           1 Jonah A. Grossbardt (State Bar No. 283584)
                                             SRIPLAW, P.A.
                                           2 1801 Century Park East
                                             Suite 1100
                                           3 Los Angeles, CA 90067
                                             323.364.6565 – Telephone
                                           4 561.404.4353 – Facsimile
                                             jonah.grossbardt@sriplaw.com
                                           5
                                             Attorney for Plaintiff
                                           6 ROBERT SKAZEL

                                           7
                                                                    UNITED STATES DISTRICT COURT
                                           8
                                                                   CENTRAL DISTRICT OF CALIFORNIA
                                           9
                LOS ANGELES, CALIFORNIA




                                                                             WESTERN DIVISION
SRIPLAW, P.A.




                                          10
                                               ROBERT SKAZEL,                                   Case No.: 2:18-cv-03669-PA (AGRx)
                                          11
                                                                               Plaintiff,
                                          12                                                    DECLARATION OF JONAH A.
                                               v.                                               GROSSBARDT
                                          13
                                               THOMAS VALFRID ANDERSON and
                                          14   DANIEL JUNG, both individually and
                                               dba ANDERSON & JUNG,
                                          15
                                                                            Defendants.
                                          16

                                          17         I, Jonah A. Grossbardt, declare and say:

                                          18         1.    I am an attorney duly licensed to practice before this Court, and I am

                                          19 counsel for Plaintiff Robert Skazel (“Plaintiff”) in the above-captioned matter. I make

                                          20 this Declaration, which is filed in support of Plaintiff’s Motion to Extend Time for

                                          21                                                1
                                                                                                           GROSSBARDT DECLARATION IN
                                                                                                                    SUPPORT OF MOTION
                                                                                                                  2:18-cv-03669-PA (AGRx)
                                          Case 2:18-cv-03669-PA-AGR Document 34-1 Filed 10/08/18 Page 2 of 2 Page ID #:201




                                           1 Service on Defendants Thomas Valfrid Anderson and Daniel Jung, both individually

                                           2 and dba Anderson and Jung (collectively “Defendants”).

                                           3        2.     On October 1, 2018, Plaintiff’s counsel and Defendants’ counsel met and

                                           4 conferred about Plaintiff’s Motion to Extend Time for Service on Defendants and

                                           5 Defendants’ counsel would not agree to waive or accept service.

                                           6        3.     On September 27, 2018, Defendants’ counsel confirmed that they were

                                           7 going to contest service. Attached hereto as Exhibit “1” is a true and correct copy of

                                           8 the email stating that Defendants were going to contest service.

                                           9        4.     On May 1, 2018, Plaintiff filed his Amended Complaint against
                LOS ANGELES, CALIFORNIA
SRIPLAW, P.A.




                                          10 Defendants. [ECF 7].

                                          11        5.     On September 28, 2018, I caused my office to mail the Defendants via

                                          12 Federal Express a waiver of service and it was received by Defendants on October 3,

                                          13 2018. Attached as Exhibit “2” is a true and correct copy of the email confirmation

                                          14 from Federal Express.

                                          15        I declare under perjury under the laws of the United States of America that the

                                          16 foregoing is true and correct.

                                          17 Executed on October 8, 2018 at Los Angeles, California.

                                          18
                                               DATED: October 8, 2018               /s/ Jonah A. Grossbardt
                                          19                                        JONAH A. GROSSBARDT

                                          20

                                          21                                             2
                                                                                                         GROSSBARDT DECLARATION IN
                                                                                                                  SUPPORT OF MOTION
                                                                                                                2:18-cv-03669-PA (AGRx)
